Order entered January 15, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00750-CR
                               No. 05-20-00751-CR
                               No. 05-20-00752-CR
                               No. 05-20-00753-CR
                               No. 05-20-00754-CR

                       JASON JACOB OSIFO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 296-81128-2020, 296-81129-2020, 296-81394-2016,
                    296-82063-2017 & 296-82964-2015

                                      ORDER

      Before the Court is appellant’s December 31, 2020 motion to abate these

appeals for the completion of the requested reporter’s record. In the motion,

appellant notes the reporter’s record from the July 21, 2020 hearing (where he was

sentenced and advised of his appellate rights in all five of these appeals) has been

filed but that other hearings he requested in writing have not been filed. The clerk’s
records show that in addition to the record of the July 21, 2020 hearing (which has

been filed), appellant requested the following reporter’s records:

                • In cause number 05-20-00751-CR (trial court #296-81129-
                  2020), plea hearings on June 16, 2016, February 1, 2018, July
                  5, 2018, and a hearing on appellant’s motion suggesting
                  incompetence on April 26, 2016;

                • In cause number 05-20-00752-CR (trial court #296-81394-
                  2016), plea hearings on June 16, 2016, February 1, 2018, and
                  July 5, 2018;

                • In cause number 05-20-00753-CR (trial court #296-82063-
                  2017, plea hearing on February 1, 2018; and

                • In cause number 05-20-00754-CR (trial court #296-82964-
                  2015), plea hearings on June 16, 2016, February 1, 2018, July
                  5, 2018, and hearing on appellant’s motion suggesting
                  incompetence on April 26, 2016.

      Therefore, we GRANT appellant’s motion to the extent we ORDER court

reporter Janet Dugger to file or to cause to be filed, WITHIN FIFTEEN DAYS

OF THE DATE OF THIS ORDER, supplemental reporter’s records of the plea

hearings on June 16, 2016, February 1, 2018, and July 5, 2018, and the hearing on

appellant’s motion suggesting incompetence on April 26, 2016. In the event a

reporter’s record does not exist from any one or more of the above dates, Ms.

Dugger shall certify the same in writing to the Court by the fifteen-day deadline for

filing the supplemental reporter’s records.

      Appellant’s brief is due thirty days after the date the appellate record is

complete. See TEX. R. APP. P. 38.6(a).
      We DIRECT the Clerk to send copies of this order to the Honorable John

Roach, Jr., Presiding Judge, 296th Judicial District Court; to court reporter Janet

Dugger, 296th Judicial District Court; and to counsel for all parties.



                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE